Per Curiam,
Conceding that the defendant did not order the goods in question, yet when they arrived, and he was notified that they -were upon the car, it was his duty to notify the plaintiffs of the alleged mistake. Instead of doing so he took the property out of the possession of the railroad company and had it hauled to his own place of business, and after having been fully informed of the shipment and consignment to him he sent a check to the plaintiff company for other merchandise purchased of it, without any reference to the goods in controversy. The case was submitted to the jury under proper instructions.
Judgment affirmed.